     Case 2:19-cv-01268-KJM-GGH Document 25 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CHRISTOPHER STRONG,                              No. 2:19-cv-01268 KJM GGH P
12                        Petitioner,
13             v.                                         ORDER TO SHOW CAUSE
14       TAMMY FOSS,
15                        Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. On February 27, 2020, the undersigned issued Findings and

19   Recommendations recommending petitioner’s case be stayed pursuant to Rhines 1 and the petition

20   be held in abeyance pending full exhaustion in state court. ECF No. 23. On March 19, 2020, the

21   presiding District Judge adopted the February 27, 2020 Findings and Recommendations and

22   further ordered petitioner to file a status report no later than six months from the date of the order.

23   ECF No. 24. The timeframe for petitioner to file his status report has expired and to date

24   petitioner has not updated the court on the status of his exhaustion efforts.

25            Good cause appearing, IT IS HEREBY ORDERED that petitioner shall, within 14 days

26   from the date of this order, file a statement notifying the court whether he has a matter pending

27   ////

28   1
         Rhines v. Weber, 544 U.S. 269 (2005).
                                                         1
     Case 2:19-cv-01268-KJM-GGH Document 25 Filed 01/21/21 Page 2 of 2


 1   before the California Supreme Court or whether the California Supreme Court has considered a
 2   habeas petition and ruled on it. Petitioner is warned that failure to comply with this order will
 3   result in a recommendation that this action be dismissed without prejudice.
 4   IT IS SO ORDERED.
 5   Dated: January 20, 2021
                                                 /s/ Gregory G. Hollows
 6                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
